

Exhibit 10.7




 
 
 
 
 
 
 
QUIDEL CORPORATION
 
 
 
 
ID: 94-2573850
 
 
 
 
12544 High Bluff Drive, Suite 200
 
 
 
 
San Diego, CA 92130
 
 
 
 
 
 
 



Notice of Grant of Stock Options and Option Agreement
 
 
 
 
 
Name
 
Option Number
 
 
Address
 
Plan:
2016
 
 
 
 
 
 

                                                
Effective ______________, you have been granted a Non-Qualified Stock Option to
buy ________ shares of QUIDEL CORPORATION (the Company) stock at $_____ per
share.


The total option price of the shares granted is $_______.


Shares in each period will become fully vested on the date shown.


Shares
Vest Type
Full Vest
Expiration
 
On Vest Date
 
 
 
On Vest Date
 
 
 
On Vest Date
 
 

 
 
 
 
 



By your signature and the Company's signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company's 2016 Equity Incentive Plan and this Option Agreement, all of which
are attached and made a part of this document.
 
 
 
 
 

                                                
DocuSigned by:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
QUIDEL CORORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
Time:
 




